IN THE SUPREME COURT OF PENNSYLVANIA
                          EASTERN DISTRICT


COMMONWEALTH OF PENNSYLVANIA,      : No. 398 EAL 2020
                                   :
                Respondent         :
                                   : Petition for Allowance of Appeal
                                   : from the Order of the Superior Court
          v.                       :
                                   :
                                   :
ABDU RIVERA,                       :
                                   :
                Petitioner         :

COMMONWEALTH OF PENNSYLVANIA,      : No. 399 EAL 2020
                                   :
                Respondent         :
                                   : Petition for Allowance of Appeal
                                   : from the Order of the Superior Court
          v.                       :
                                   :
                                   :
ABDU RIVERA,                       :
                                   :
                Petitioner         :

COMMONWEALTH OF PENNSYLVANIA,      : No. 400 EAL 2020
                                   :
                Respondent         :
                                   : Petition for Allowance of Appeal
                                   : from the Order of the Superior Court
          v.                       :
                                   :
                                   :
ABDU RIVERA,                       :
                                   :
                Petitioner         :

COMMONWEALTH OF PENNSYLVANIA,      : No. 401 EAL 2020
                                   :
                Respondent         :
                                   : Petition for Allowance of Appeal
                                   : from the Order of the Superior Court
          v.                       :
                                             :
                                             :
ABDU RIVERA,                                 :
                                             :
                    Petitioner               :

COMMONWEALTH OF PENNSYLVANIA,                : No. 402 EAL 2020
                                             :
                    Respondent               :
                                             : Petition for Allowance of Appeal
                                             : from the Order of the Superior Court
             v.                              :
                                             :
                                             :
ABDU RIVERA,                                 :
                                             :
                    Petitioner               :


                                      ORDER



PER CURIAM

      AND NOW, this 28th day of April, 2021, the Petition for Allowance of Appeal and

the Motion for Appointment of New Counsel to File Direct Appeal from Superior Court

Decision are DENIED.




 [398 EAL 2020, 399 EAL 2020, 400 EAL 2020, 401 EAL 2020 and 402 EAL 2020] - 2